DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 17, 2022 was filed after the mailing date of the application on October 21, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see p, 8, 2nd paragraph, filed February 8, 2022, with respect to Claims 1-8, 13-18, 20, and 21 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-8, 13-18, and 20 have been withdrawn. 
Allowable Subject Matter
Claims 1-18, 20, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are allowable for reasons discussed in Applicant’s Remarks dated February 8, 2022.  The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 1, and in particular, do not teach simulating the combustion event comprises determining a flame temperature of the combustion event by computing a total change of enthalpy using adiabatic isobaric combustion.
The closest prior art (Golas (see citation below)) teaches method to simulate explosions and other compressible fluid phenomena.  The proposed method allows the rendering of related phenomena like a fireball, dust and smoke clouds.  After-effects of an explosion, the most visible of which is a fireball.  The fireball results from the combustion of hot gases that are ejected by the detonation (p. 63, left column).  Initial pressure of detonation (p. 69, 1st paragraph).  Initial volume of detonation, initial pressure of detonation, and detonation temperature (p. 69, Table 1, 1st paragraph).  Golas teaches compressible fluid simulation (p. 64, right column, 2nd paragraph).  The fluids can be smoke or fire (p. 64, left column, 3rd paragraph).  Golas teaches compressible Navier Stokes equations for modeling the explosion (p. 63, Abstract).  Equation (4) is the Navier Stokes equation (p. 65, equation (4)).  However, Golas does not teach simulating the combustion event comprises determining a flame temperature of the combustion event by computing a total change of enthalpy using adiabatic isobaric combustion.
Another prior art (Tsangaris US 20040159366A1) teaches an adiabatic, isobaric equilibrium [0116] and simulating turbulent combustion [0157].  However, Tsangaris does not teach simulating the combustion event comprises determining a flame temperature of the combustion event by computing a total change of enthalpy using adiabatic isobaric combustion.
Another prior art (Chou US 20100332200A1) teaches tracking the extent of combustion in simulations [0061].  Sensible enthalpy changes is defined as the enthalpy associated with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Abhinav Golas, Explosion Simulation Using Compressible Fluids, January 2009, Sixth Indian Conference on Computer Vision, Graphics & Image Processing, p. 63-69, ieeexplore.ieee.org/document/4756053.
2.	Tsangaris (US 20040159366A1) teaches simulating turbulent combustion [0157].
3.	Chou (US 20100332200A1) teaches tracking the extent of combustion in simulations [0061].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611